Citation Nr: 0733465	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left foot strain 
and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  The 
Cleveland, Ohio, RO initially had jurisdiction over the PTSD 
issue.  The St. Petersburg, Florida, RO currently has 
jurisdiction over the claims.  In June 2007, the veteran 
appeared and testified before the undersigned at a Travel 
Board hearing held before the RO.  The hearing transcript is 
associated with the claims folder.

At the hearing, the veteran waived RO consideration of 
evidence of record since the last issuance of a supplemental 
statement of the case.  The Board will proceed accordingly.


FINDINGS OF FACT

1.  The veteran was not engaged in combat in service, and his 
allegations of exposure to combat and non-combat stressors 
are not corroborated and not credible.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.

3.  The veteran has no residual disability from left foot 
injuries in service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2007).

2.  Left foot strain and leg weakness were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2007).  

A section 5103 notice for a service connection claim should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
must also advise a claimant of the criteria for establishing 
a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran filed his service connection claim for PTSD in 
October 1998.  A pre-adjudicatory RO letter in October 1998 
advised him of the criteria for establishing entitlement to 
PTSD.  He was specifically advised of his need to establish 
his exposure to a stressor capable of supporting a PTSD 
diagnosis, and requested to provide the dates, locations and 
details of his claimed stressors to the best of his memory.  
He was provided a PTSD questionnaire to assist him in 
reporting his stressors.  A January 2003 RO letter advised 
him of the VCAA mandates.  Throughout the appeal, he has 
submitted numerous stressor statements and referred to 
secondary sources as verifying his stressors.  It is clear 
from the record that he has actual knowledge of the 
evidentiary requirements so that any potential notice 
deficiency has resulted in harmless error.  Sanders v. 
Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).

The veteran filed his claim for a left foot injury in April 
2003.  A pre-adjudicatory RO letter in May 2003 advised him 
of the types of evidence and/or information deemed necessary 
to substantiate his claim.  He was advised of a previous 
final denial, but the RO adjudicated the claim on the merits 
in July 2003.  Inasmuch as the claim was administratively 
denied in August 1972, and the veteran has shown current 
findings of left lower extremity weakness and provided 
additional details of his claimed injury, the Board also 
finds no jurisdictional impediment to reviewing the claim on 
the merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  The veteran has testified to the details of 
his claimed injury, and was provided an extension of time to 
obtain private medical records of his claimed treatment in 
1972.  He has also demonstrated actual knowledge of the 
evidentiary requirements for this claim so that any potential 
notice deficiency has resulted in harmless error.  Sanders, 
487 F.3d. at 889-891

As both claims are denied, the issues of establishing a 
disability rating and effective date of award are moot so 
that any deficiency with respect to his Dingess notice does 
not result in any prejudicial error.  Dingess, 19 Vet. App. 
473 (2006).

With regard to the duty to assist, the veteran's service 
medical and personnel records have been associated with the 
claims folder.  The RO has conducted research of the 
veteran's claimed stressors by seeking verification as to 
whether he performed temporary duty assignments as claimed 
and whether his unit came under rocket and mortar attacks.  
The RO also obtained an Army Criminal Investigation Division 
Command (CID) report pertaining to a claimed stressor that 
his pistol was used to kill his best friend in service.  The 
veteran's service medical records are associated with the 
claims folder and all available VA clinical records have been 
obtained.  The record includes documents pertaining to his 
award of disability benefits with the Social Security 
Administration.  There are no outstanding requests to obtain 
any private medical records which the veteran has both 
identified and authorized VA to obtain on his behalf.  As 
indicated above, he was provided an extension of time to 
attempt to obtain private clinical records of treatment in 
1972.  As the preponderance of the evidence is against a 
finding of persistent or recurrent symptoms of left leg and 
foot symptoms since service, and there is no competent 
evidence of a possible association between his claimed 
disorder and active service, there is no basis to provide 
medical examination or obtain medical opinion.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As the claimed in-
service stressors are not corroborated and not credible, 
there is no duty to obtain any medical opinion on the PTSD 
claim.  The evidence of record is sufficient to decide the 
claims, and there is no reasonable possibility that any 
additional assistance to the veteran would be capable of 
substantiating his claims.

II.  Factual basis

The veteran had active service from June 1967 to June 1970.  
In pertinent part, his service medical and personnel records 
reflect the following:  On November 1, 1967, he was treated 
for a left foot strain resulting in a slight limp.  The 
circumstances of the injury were not reported, and there is 
no record of follow-up treatment.  In March 1968, his report 
of chest pain was evaluated as neurocirculatory asthenia.  
Later that month, he presented to the dispensary with 
complaint of 3 episodes of left leg "give out" in the last 
month.  Physical examination revealed negative Drawer sign 
and McMurray's test.  There was pain in the quadriceps with 
flexion, and he was prescribed quadricep exercises.  On 
August 30, 1968, he arrived in the Republic of Vietnam with 
an assignment as a wheeled vehicle mechanical helper with 
Company D, 168th Engineer Combat Battalion.  

On January 2, 1969, the veteran was attached to the 31st 
Engineering Battalion.  On January 29, 1969, he was 
redesignated as a combat construction specialist.  On 
February 12, 1969, his continued complaint of chest pain was 
again evaluated as neurocirculatory asthenia, and he was 
advised to quit smoking.  On February 29, 1969, he departed 
for a temporary duty assignment (TDY) in Taipei.  On March 3, 
1969, he returned to his unit via Hawaii.  

An Army CID report reflects that, on March 30, 1969, A.J.S. 
was shot in the head by J.L.H., at Camp Frenzell Jones, Long 
Binh, Republic of Vietnam.  They were reportedly struggling 
for a weapon, a U.S. issued .45 M1911A1 caliber pistol, 
serial number 820784, which J.L.H had in his possession.  
Investigation revealed that the weapon, which had obliterated 
serial numbers that were recovered, was the property of 
J.P.G., who had obtained it from an unknown person in 
exchange for a television set.  The veteran was not listed as 
one of the witnesses in the investigation.  One witness, 
W.C.J., reported that J.L.H., had entered his hutch with a 
.45 caliber pistol which had no weapon clip.  He had been 
drinking and was waving around his weapon.  A.J.S., who was 
present, informed J.L.H. that he should not be handling his 
weapon that way, and they both left the hutch at the same 
time.  Shortly thereafter, W.C.J. heard a round go off and 
ran out to find A.J.S. shot in the head.  W.C.J. did not see 
J.L.H. load the weapon.  A statement from L.H.W., indicates 
that he witnessed J.L.H. come into the billet with a .45 
caliber weapon.  He had a short discussion with A.J.S. about 
his pulling guard duty.  A.J.S. then conversed with another 
soldier, and left the billet.  J.L.H. followed A.J.S. out of 
the billet, and then shots were heard.  L.H.W. went outside 
and attempted 1st aid on A.J.S.  The medic came and then left 
for medical supplies.  L.H.W. stayed with A.J.S., and 
accompanied A.J.S. to the dispensary and then the 24th 
Evacuation Hospital.  Another witness, J.W.M., indicated 
having personal knowledge that the .45 caliber pistol was the 
property of J.P.G. who had it for quite a while.

The veteran departed the Republic of Vietnam on May 6, 1969.  
In October 1969, he reported falling asleep whenever 
inactive, but denied situational depression.  He was given an 
impression of mild narcolepsy - endogenous depression.  On 
his separation examination in March 1970, he denied a history 
of "HEARING LOSS," "HISTORY OF HEAD INJURY," "FREQUENT 
TROUBLE SLEEPING," FREQUENT OR TERRIFYING NIGHTMARES," 
"DEPRESSION OR EXCESSIVE WORRY," "LOSS OF MEMORY OR 
AMNESIA," "NERVOUS TROUBLE OF ANY SORT," AND "PERIODS OF 
UNCONSCIOUSNESS."  He did endorse a history of "FOOT 
TROUBLE."  With respect to his foot trouble, he reported to 
the examiner" [w]hile in jump school - Oct. 1967 - Ok now."  
He further elaborated as follows: "MY HEALTH AT THE PRESENT 
TIME IS EXCELLENT & I HAVE EXPERIENCED NO BODILY OR MENTAL 
DISORDERS AT ANY TIME SO FAR."  His physical examination 
indicated normal clinical evaluations of his head, lower 
extremities, feet, neurologic system and psychiatric status.  
An audiometric evaluation reflected no reduced hearing acuity 
in any frequency for either ear.  His PULHES reflected a high 
level of fitness for all bodily systems except his eyes (E).  
See generally Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).

Post-service, the veteran initially filed a claim of service 
connection for a left foot injury in June 1972.  He reported 
his injury was follows:

Served in the paratroops during service and in 
November, 1967, and during training practice I 
fell the wrong way and landed on my left leg and 
tore tendons in my left foot.  I was put in a 
"gel" cast for about one week.
Then, when stationed at Ft. Bragg, No Carolina, I 
again fell the wrong way and landed in a tree.  
This was February, 1968.

In August 1972, the RO administratively denied the claim as 
the veteran failed to report for VA examination.

The veteran's private medical records reflect that he 
incurred a work-related injury in October 1997.  A 60-80 
pound case fell on him causing him to fall and hit his head 
severely.  He reported left ear buzzing and weakness of the 
entire left side since this accident.  A November 1997 
hospital record included his report of developing low back 
pain with left leg numbness and weakness after the October 
1997 injury.  A magnetic resonance imaging (MRI) scan of the 
lumbar spine demonstrated disc compression at L5-S1 causing 
compression of the left S-1 nerve root.

An August 1998 psychiatric report from P.M., M.D., indicated 
that the veteran manifested PTSD from the Vietnam War that 
was exacerbated after a work-related injury in October 1997.

In September 1998, the veteran filed a claim of service 
connection for PTSD.  He reported Vietnam service in 1968-69 
with duties that included radio operator (R.T.O.), grenadier, 
and tunnel rat.  He claimed service with many infantry 
companies, to include the 1st Infantry Division and the 82nd 
Airborne Division.  He reported that several of his service 
mates had been wounded and killed.  He recalled the name of 
J.S. as one of those killed.

In his original stressor statement received in December 1998, 
the veteran reported as a stressor the death of his "BEST 
FRIEND" J.S. in March 1969.  He described the event as 
follows:

On the day before [J.S.] & [J.H.] were to DEROS 
back to the U.S.A., [J.H.] & [J.S.] were drinking 
& good naturedly arguing over which one would get 
on the jet first.  [J.H.] came to me in my hootch 
& asked to borrow my 45 pistol.  I said for what, 
as I could hear them arguing, & he said to take 
down to the village.  I said are you sure it's 
for the village, & he replied "hell yes."

So I inserted a clip, & chambered a round for him 
& told him to be careful, it's loaded!  He said 
"okay," walked out, & into the next hootch, & it 
wasn't more than 10 seconds later that we all 
heard the pistol go off!  I was the first one on 
the scene, & saw [J.S.], my best friend, lying 
there in an expanding pool of blood.  He was dead 
with the whole side of his head blown away...

The veteran also described as a stressor an incident being a 
"tunnel rat" in May 1969 that occurred 20 miles from Phouc 
Vinh.  He generally reported being involved in search and 
destroy missions, and accompanying combat engineer units 
clearing spider holes and tunnel complexes.  In May 1969, he 
volunteered to go with Company of the 1st Cavalry Division 
out of Phouc Vinh to search some tunnel complexes that could 
not be knocked out by B-52's.  He indicated that his first 
few days were uneventful with the exception of a few 
firefights.  After the 4th day, he was in a large tunnel 
complex by himself that collapsed.  It took him 2 days to dig 
himself out with the cylinder of his G.I. flashlight.  He 
spent another day dodging N.V.A. patrols until a passing CH-
54 Chinook rescued him.

In a statement received in March 1999, the veteran reported 
that he had been assigned to Company D, 168th Combat 
Engineers located at relatively safe base camps such as Zion, 
Long Binh and Phouc Vinh.  He volunteered for many other 
assignments, to include search and destroy missions with the 
1st Infantry and the 25th Infantry.  He used an M-79 grenade 
launcher and became a self-taught radio operator who could 
call in air strikes and dust-offs.  Because of his small 
stature, he was given assignments as a tunnel rat and 
provided a .45 caliber pistol.  He recalled one instance of 
being entombed with two dead N.V.A.

In a statement received in August 2000, the veteran reported 
exposure to incoming fire while delivering explosives.  On 
one occasion, his truck struck and killed an old woman.  He 
described the death of [J.S.] as follows:

I do remember in late March my best friend [Jim 
S.] was shot in the head during an argument with 
another guy about who was going home first or 
something like that.  [J.S.] died in my lap...

An October 2000 examination report indicated that the 
veteran's symptoms of paroxysmal atrial tachycardia, insomnia 
and chest pains after service, in retrospect, may have been 
related to panic attacks connected to his PTSD.  It was noted 
that he had a history of treatment for shrapnel wounds to the 
left shoulder and knee.  

An August 2001 examination report from R.C.K., M.D., reported 
that the veteran had occasion to witness his best friend 
being intentionally murdered.

A November 2001 VA discharge summary reported that the 
veteran had witnessed a close comrade murdered by a fellow 
soldier.  He saw fellow soldiers wounded, and sometimes had 
to put bodies in bags.

A November 2001 VA audiology consultation reported 
"[p]ertinent positives" of military noise exposure 
involving large guns, artillery, incoming rockets, and jet 
engines while a paratrooper.

A May 2002 report from P.M., M.D., indicated that the veteran 
had witnessed a really close friend murdered in the Republic 
of Vietnam.

In a statement received in February 2003, the veteran 
described other in-service stressors involving exposure to 
incoming fire while building airfields and bunkers for the 
Special Forces "A" camps like Song Be in late 1968 to early 
1969, DucHue in April through June 1969 and Tra Cu from June 
to July 1969.  He returned fire on several occasions.  He 
claimed that the CID investigation was incomplete and 
elaborated as follows:

While reading the report of investigation of the 
killing of [A.S.], I found that there is two 
different serial numbers for the .45 caliber 
pistol: 820784 and M1911A1, which seems to show 
there were two pistols, one of them was mine, 
that [H] had borrowed from me.

I requested that the pistol was returned to me, 
after [A.S.] was murdered, but they never granted 
that to me.  They wanted me to pay $51 or deduct 
it from my pay.

I was interviewed by the MP's when this happened, 
but they don't mention my name in the report.  I 
was never questioned by the CID.

In another statement, the veteran alleged as a PTSD stressor 
of being accused of stealing money while serving as mail 
clerk.

A February 2003 VA audiology consultation included the 
veteran's report of exposure to rocket and mortar attacks, as 
well as small arms fire, while at a Special Forces "A" camp 
in Duc Hue on or about February to March 1969.  He reported 
being blown through the air from a rocket attack.

An April 2003 VA inpatient discharge summary included the 
veteran's report of an additional stressor of becoming 
entangled in high winds from a jumping tower which resulted 
in him "breaking" his ankle.  He reported suffering from 
severe damage to his hearing "during a rocket attack which 
exploded near him knocking him unconscious and for several 
days afterwards he was unable to hear."

In statements received in April and June 2003, the veteran 
elaborated that he injured his left leg during a jump 
training accident from a 250' tower.  He was forced to jump 
in winds of approximately 30-35 miles per hour, exceeding the 
17 miles per hour safety limit, and being pinned to the tower 
during his jump.  He was taken by ambulance to Martin Army 
Hospital incurring a severe sprain of the ankles and torn 
tendons in his foot.  He was given a wrapping treatment to 
recreate his arch.  He was told that he had to stay off his 
leg for at least a month, but the doctors allowed him to 
proceed with finishing his jump school.

A December 2003 VA audiology examination included the 
veteran's report of being rendered unconscious when a rocket 
hit a communication shack approximately 50-60 yards away from 
him.

A July 2004 VA audiology consultation noted the veteran's 
history of a head injury from a rocket explosion in Vietnam.

In October 2004, the National Personnel Records Center (NPRC) 
reported that morning reports from Company D, 168th Engineer 
Battalion from January to March 1969 failed to list wounded 
in action (WIA), or rocket or mortar attacks.

A February 2006 private audiology consultation noted that the 
veteran served in military duty in a hot war zone with 
repeated, extreme concussions that were likely involved in 
his early onset of hearing loss.

At the hearing in June 2007, the veteran described having to 
fight for his life during his tower jumping injury.  He 
described having torn tendons and/or breaking the arch of his 
left foot.  He wore a gel cast for approximately one week 
that artificially recreated his arch.  He had a second foot 
injury in February 1968 after landing in a tree.  He 
continued to have left leg problems after service, and 
obtained private treatment in approximately 1972.  He had 
also self-treated his symptoms with hot water soaks and arch 
supports.  He had several instances of similar treatment 
through his employer's medical department.  With respect to 
his PTSD, he indicated reliving his jump stressor over and 
over again.  He recalled the murder of J.S. as well as an 
incoming rocket attack in January 1969 that landed within 30 
yards away from him and blew him through the air.  He was 
informed by a paramedic that he had perforated eardrums.  He 
refused a request for evacuating him for medical treatment.

III.  Applicable law and regulation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

Specified chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).

IV.  PTSD

Applicable regulatory criteria provides that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he was engaged in combat but, in arriving at 
its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

A claimant's testimony alone may establish the occurrence of 
the claimed in-service stressor if consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2007).  However, this provision is only 
applicable once a claimant has established that he engaged in 
combat with the enemy.  VA's General Counsel has held that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.

The veteran contends that he manifests PTSD as a result of 
combat and non-combat stressors in service.  In this case, 
the veteran has presented a diagnosis of PTSD which appears 
to conform to DSM-IV.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2007).  The initial issue presented in this case concerns 
whether the veteran was actually exposed to the combat and 
non-combat stressors relied upon by clinicians in arriving at 
his PTSD diagnosis.

The veteran first contends that, prior to serving in Vietnam, 
he was involved in a life-threatening tower jump during 
parachute school where he was pinned to the jump tower and 
injured his left foot.  His service medical records do 
reflect his treatment for left foot injury in November 1967, 
but the circumstances leading to the injury are not 
described.  It is clear that his claim of being diagnosed 
with a tendon tear, fallen arch, and/or broken ankle is not 
consistent with the treatment record.  Establishing that such 
an event occurred relies entirely upon the credibility of the 
veteran's recollections.  As addressed more fully below, the 
Board finds the veteran's claims of in-service stressors and 
treatment, as a whole, are incredible and entitled to no 
probative weight.

The veteran next alleges that he was exposed to incoming 
rocket and mortar attacks, as well as small arms fire, 
throughout his tour of duty in Vietnam.  He was able to 
describe in specificity that, from January to March 1969, he 
undercame rocket attacks and saw his service mates being 
wounded and killed.  He claims that, in one of those events, 
he was rendered unconscious and suffered severe hearing 
damage, to include perforated eardrums.  Research conducted 
by the NPRC found no information confirming that members of 
his company were wounded in action or came under enemy fire.  
His claim of being rendered unconscious during a rocket 
attack is not corroborated by any evidence, or secondary 
source of evidence such as treatment records.  His separation 
examination reflected no hearing loss in either ear.  
Furthermore, he specifically denied a history of head injury 
on his separation examination.  Similarly, there is no 
medical evidence confirming that he was treated for shrapnel 
wounds to the left shoulder and knee as he reported to a 
clinician in October 2000.  These stressors are not 
corroborated and are not credible.

The veteran next reports as a stressor the murder of [J.S.] 
in March 1969.  He claims that [J.S.] was his "best 
friend."  He appears to have reported to clinicians that he 
witnessed the actual shooting.  He claims to have provided 
his own pistol to the assailant prior to the shooting.  This 
post-service claim, however, clearly contradicts the CID 
investigation which traced the weapon to another individual.  
This report indicates that one weapon was involved with a 
model number of M1911A1 and serial number 820784.  His claim 
that two weapons were involved is not consistent with the CID 
investigation.  His claim that he personally loaded the 
weapon and that the shooting occurred immediately thereafter 
is inconsistent with witness accounts that the weapon was not 
loaded when last seen before the shooting.  His claim that 
the victim "died in his lap" is inconsistent with the 
statement of the witness who stayed with the victim and 
accompanied him to the hospital.  His insertions that he was 
interviewed, and that military police understood that his gun 
was involved, would be an incredulous omission from the CID 
investigation.  The veteran's claim of having any involvement 
with the shooting event in March 1969 is not credible.

The veteran contends that he volunteered for a tunnel rat 
assignment in May 1969.  On the 4th day of his mission, he 
claims to have been buried in a tunnel and took 2 days to dig 
himself out.  He reports being rescued by a CH-54 Chinook.  
His service personnel records do not document his status as 
missing in action or his performing a temporary duty 
assignment in May 1969 (or for any of his other TDY 
assignments).  Rather, his personnel records reflect that he 
left the Republic of Vietnam on May 6, 1969 which is the day 
he claims he dug himself out of the tunnel, or still remained 
therein.  This event is not corroborated and not credible.

Finally, the Board acknowledges a VA clinician reference to 
the veteran's report of chest pain in service as being a 
potential manifestation of panic attacks related to PTSD.  
The first complaint of chest pain occurred prior to his 
leaving for Vietnam, and were attributed on all occasions to 
neurocirculatory asthenia.  Additionally, one examiner noted 
that his impression of endogenous depression in service may 
have been a manifestation of PTSD.  As none of the stressor 
events are corroborated, and the veteran's overall claims are 
not credible, this finding does not amount to a corroboration 
of a PTSD stressor.  A medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996

The Board must decide the question on the evidence of record 
and, clearly, there is no "credible supporting evidence" 
that the veteran was exposed to his claimed stressors.  The 
only evidence of record to corroborate the veteran's claimed 
combat and non-combat stressors consists of the lay 
statements of the veteran himself.  The Board finds the 
veteran to be an unreliable historian, and places no 
probative value to his claimed version of events.  The 
chronology of events provided by the veteran conflicts with 
the official documentary evidence of record.

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran was not engaged 
in combat, and that his allegations of exposure to combat and 
non-combat stressors are not credible.  The Board, therefore, 
finds that the veteran's PTSD is not shown to have its 
origins in his active military service.  As the veteran was 
not engaged in combat, the evidentiary presumptions contained 
in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) are not 
applicable in this case.  Furthermore, there is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim for service 
connection for PTSD, therefore, must be denied.

V.  Left foot strain and leg weakness

The veteran's service medical records document his treatment 
for a left foot strain, resulting in a slight limp, in 
November 1967.  In March 1968, he reported episodes of left 
leg give-way that was treated as a quadricep disorder.  On 
his separation examination in March 1970, he did report a 
history of foot trouble explaining to the examiner that the 
injury occurred "[w]hile in jump school - Oct. 1967 - Ok 
now."  Competent medical evidence, in the form of physical 
examination specifically evaluating the left foot in light of 
the injury history, shows that the left foot was normal upon 
separation from service absent any residuals from the in-
service injury.  The medical evidence first reflects 
treatment for left lower extremity pain and weakness in 1997 
following a back injury.  MRI examination was significant for 
a finding of left S1 nerve root impingement.  There is no 
competent evidence of record suggesting a possible 
association of any current disability of the left foot and 
injury, disease or event during service, or establishing 
arthritis within the first postservice year.

The veteran's personal belief that his left foot symptoms 
were first manifested in service and/or are related to injury 
or disease in service cannot be accepted as competent 
evidence supportive of the claim as he is not shown to 
possess the requisite training to speak to issues of medical 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a) (2007).  Furthermore, 
after a review of the record to include his testimony before 
the Board, the veteran is not shown to be a credible 
historian as reflected above.  The most reliable evidence, 
consisting of his report of symptoms in service and at the 
time of his separation, indicates that his left foot was 
asymptomatic after his initial injury and at the time of his 
separation from service.  His report of a second left foot 
injury is not corroborated by the medical records.  His 
filing of a claim two years following his separation from 
service, at best, shows complaint of left foot symptoms two 
years after his discharge from service and does not establish 
continuity of symptomatology on the evidence of record.  The 
benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The claim 
of service connection for left foot strain and weakness, 
therefore, must be denied.




ORDER

Service connection for PTSD is denied.

Service connection for left foot strain and leg weakness is 
denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


